[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The court intended its memorandum of decision dated March 28, 2002 concerning the plaintiff's application pursuant to General Statutes § 34-171 for a charging order to constitute the issuance of a charging order against the defendant's interest in Jai Alai Associates, LLC, a limited liability company. In order to remove any doubt that a charging order was issued by this court on that date, I have signed the attached separate charging order to reflect the court's actions on March 28, 2002.
BY THE COURT
Judge John M. Alander